              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

SHANE VANDERMOLEN
ADC #138394                                                    PLAINTIFF

v.                             No. 5:19-cv-139-DPM

WENDY KELLEY, Director, ADC;
RAYMOND NAYLOR, Disciplinary
Administrator, ADC; KEITH WADDLE,
Disciplinary Hearing Officer, ADC;
KEITH DAY, Major, North Central Unit; and
RUBY TOLAR, Sergeant, North Central Unit                    DEFENDANTS

                                     ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
recommendation, Ng 4, and overrules Vandermolen' s objections, Ng 5
& Ng 6.      FED.   R. CIV. P. 72(b)(3).   Vandermolen's complaint fails to
state a due process complaint and will therefore be dismissed without
prejudice.      This dismissal counts as a" strike" for purposes of 28 U.S.C.
§ 1915(g).          An in Jorma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith.            28 U.S.C.

§ 1915(a)(3).
So Ordered.



              D.P. Marshall Jr.
              United States District Judge




               -2-
